PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
LELOUP, David
Application No. 16/067,059
Filed: June 28, 2018
For: METHOD AND DEVICE FOR MIXING COMPONENTS FOR MANUFACTURING A CUSTOMISED PRODUCT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed initially on October 28, 2021 and updated on November 5, 2021, to revive the above-identified application.

The petition is DISMISSED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on November 10. 2020, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on February 11, 2021.  A Notice of Abandonment was mailed on February 25, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional1.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

In regards to item (1), the petition lacks the required reply of the payment of the issue fee.  As the petitioner has requested that the Office have the petition to revive to be held in abeyance or to dismiss the petition until the Applicant has been changed, the petition is dismissed because the appropriate response has not been submitted.  The issue fee in the amount of $1200.00 and the PTOL-85 Part B portion of the Notice of Allowance and Fee(s) Due should be submitted with a renewed petition. Petitioner should note that a delay in payment of the issue fee until the applicant has been successfully changed may be regarded as intentional.2 

Additionally, if petitioner desires to have the “Applicant” named changed petitioner may filed the request under 37 CFR 1.46(c) along with the renewed petition as well. Petitioner may wish to consider the use of form AIA /41.3

It is also noted that the petitioner submitted an extension of time fee in the amount of $1480.00 with the petition.  An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted with the petition on November 5, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 


Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web4 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 A petition under 37 CFR 1.137(a) must be accompanied by a statement that the delay was unintentional, but provides that “[the Commissioner may require additional information where there is a question whether the delay was unintentional."  Where there is a question whether the delay was unintentional, the petitioner must meet the burden of establishing that the delay was unintentional within the meaning of 35 U.S.C. § 41(a)(7) and 37 CFR 1.137(b).  See In re Application of G, 11 USPQ2d 1378, 1380 (Comm'r Pats. 1989).  Here, in view of petitioners’ intentional delay in filing the reply that originally resulted in the abandonment, there is a question whether the entire delay was unintentional.
        
        The language of both 35 U.S.C. § 41(a)(7) and 37 CFR 1.137(a) are clear and unambiguous, and, furthermore, without qualification.  That is, the delay in filing the reply during prosecution, as well as in filing the petition seeking revival, must have been, without qualification, "unintentional" for the reply to now be accepted on petition.  The Office requires that the entire delay be at least unintentional as a prerequisite to revival of an abandoned application to prevent abuse and injury to the public. Statements are required from any and all persons having firsthand knowledge of the circumstances surrounding the protracted delay, after the abandonment date, in seeking revival.  
        
        In either instance, applicant's failure to carry the burden of proof to establish that the "entire" delay was "unintentional" may lead to the denial of a petition under 37 CFR 1.137(a), regardless of the circumstances that originally resulted in the abandonment of the application.  
        
        2 An intentional delay resulting from a deliberate course of action chosen by the applicant is not affected by:
        (A) the correctness of the applicant’s (or applicant’s representative’s) decision to abandon the application or not to seek or persist in seeking revival of the application;
        (B) the correctness or propriety of a rejection, or other objection, requirement, or decision by the Office; or
        (C) the discovery of new information or evidence, or other change in circumstances subsequent to the abandonment or decision not to seek or persist in seeking revival.
        
        Obviously, delaying the revival of an abandoned application, by a deliberately chosen course of action, until the industry or a competitor shows an interest in the invention is the antithesis of an "unintentional" delay. An intentional abandonment of an application, or an intentional delay in seeking the revival of an abandoned application, precludes a finding of unavoidable or unintentional delay pursuant to 37 CFR 1.137. See Maldague, 10 USPQ2d at 1478.
        
        3 https://www.uspto.gov/sites/default/files/documents/aia0041.pdf.
        4 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)